SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE TO Tender Offer Statement Under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 ARDEN SAGE MULTI-STRATEGY TEI INSTITUTIONAL FUND, L.L.C. (Name of Issuer) ARDEN SAGE MULTI-STRATEGY TEI INSTITUTIONAL FUND, L.L.C. (Name of Person(s) Filing Statement) UNITS OF LIMITED LIABILITY COMPANY INTERESTS (Title of Class of Securities) N/A (CUSIP Number of Class of Securities) Craig Krawiec Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. c/o Arden Asset Management LLC 375 Park Avenue 32nd Floor New York, New York 10152 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of the Person(s) Filing Statement) With a copy to: George M. Silfen, Esq. Schulte Roth & Zabel LLP 919 Third Avenue New York, New York 10022 (212) 756-2131 June 29, 2012 (Date Tender Offer First Published, Sent or Given to Security Holders) CALCULATION OF FILING FEE Transaction Valuation:$10,000,000.00 (a)Amount of Filing Fee: $1,146.00 (b) (a) Calculated as the aggregate maximum purchase price for Units. (b) Calculated at $114.60per $1,000,000 of the Transaction Valuation. o Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form or Registration No.: Filing Party: Date Filed: o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: o third-party tender offer subject to Rule 14d-1. x issuer tender offer subject to Rule 13e-4. o going-private transaction subject to Rule 13e-3. o amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: o ITEM 1. SUMMARY TERM SHEET. As stated in the offering documents of Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. (formerly named Robeco-Sage Multi-Strategy TEI Institutional Fund, L.L.C.) (the "Fund"), the Fund is offering to purchase units of limited liability company interests in the Fund (a "Unit" or "Units," as the context requires) from members of the Fund (the "Members") at their net asset value (that is, the value of the Fund's assets minus its liabilities, multiplied by the proportionate interest in the Fund a Member desires to tender).The offer to purchase Units (the "Offer") will remain open until 12:00 midnight, Eastern time, on July 27, 2012 (the "Expiration Date") unless the Offer is extended.The net asset value of the Units will be calculated for this purpose as of September 30, 2012 or, if the Offer is extended, approximately 65 days after the Expiration Date (in each case, the "Valuation Date").The Fund reserves the right to adjust the Valuation Date as a result of any extension of the Offer.The Fund will review the net asset value calculation of Units during the Fund's audit for its fiscal year ending March 31, 2013, which the Fund expects will be completed by the end of May 2013 and the audited net asset value will be used to determine the final amount to be paid for tendered Units. Members may tender all of their Units or a portion of their Units (defined as a specific dollar value or as a number of Units).Each Member that tenders Units that are accepted for purchase by the Fund will be given a non-interest bearing, non-transferable promissory note (the "Note") entitling the Member to receive an amount equal to the unaudited net asset value of the Units tendered (valued in accordance with the Fund's Limited Liability Company Agreement, as the same may be amended (the "LLC Agreement")), determined as of the Valuation Date.The Note will entitle the Member to be paid an amount equal to the value, determined as of the Valuation Date, of the Units being purchased (subject to adjustment upon completion of the annual audit of the Fund's financial statements).This amount will be the value of the Member's capital account (or the portion thereof being purchased) determined as of the Valuation Date and will be based on the net asset value of the Fund's assets determined as of that date, after giving effect to all allocations to be made as of that date. If a Member tenders all of its Units, the Note will entitle the Member to receive an initial payment in cash or marketable securities (valued in accordance with the LLC Agreement) equal to 95% of the unaudited net asset value of the Units tendered by the Member that are accepted for purchase by the Fund (the "Initial Payment") and will be paid to the Member up to one month after the Valuation Date or, if the Fund has requested withdrawals of its capital from any portfolio funds in order to finance the purchase of Units, within ten business days after the Fund has received at least 90% of the aggregate amount withdrawn by the Fund from such portfolio funds. The Note will also entitle the Member to receive a contingent payment (the "Contingent Payment") equal to the excess, if any, of (a) the unaudited net asset value of the Units tendered as of the Valuation Date, as it may be adjusted based upon the annual audit of the Fund's financial statements, over (b) the Initial Payment.The Contingent Payment will be payable promptly after the completion of the Fund's annual audit.Proceeds of the Initial Payment and the Contingent Payment will be wire transferred directly to an account designated by the Member. If a Member tenders a portion of its Units, the Note will entitle the Member to a payment in cash or marketable securities (valued in accordance with the LLC Agreement) equal to 100% of the unaudited net asset value of the Units tendered by the Member that are accepted for purchase by the Fund.Payment pursuant to the Note will be made to the Member's account approximately one month after the Valuation Date, or, if the Fund has requested withdrawals of its capital from any portfolio funds in order to finance the purchase of Units, within ten business days after the Fund has received at least 90% of the aggregate amount withdrawn by the Fund from such portfolio funds. If the Fund accepts the tender of all or a portion of a Member's Units, the Fund will make payment for Units it purchases from one or more of the following sources:cash on hand, the proceeds of the sale of and/or delivery of portfolio securities held by the Fund, the withdrawals of its capital from portfolio funds in which it has invested, or by borrowings (which the Fund currently does not expect to do). -2- The Offer remains open to Members until 12:00 midnight, Eastern time, on July 27, 2012, the expected Expiration Date.Until this time, Members have the right to change their minds and withdraw the tenders of their Units.Members will also have the right to withdraw tenders of their Units at any time after August 24, 2012, if such Units have not yet been accepted for purchase by the Fund. If a Member would like the Fund to purchase all or a portion of its Units, it should complete, sign and either (i) mail (via certified mail return receipt requested) or otherwise deliver a Letter of Transmittal, attached to this document as Exhibit C, to Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. c/o UMB Fund Services, Inc., at P.O. Box 2175, Milwaukee WI 53201, Attention:Tender Offer Administrator, or (ii) fax it to UMB Fund Services, Inc. ("UMB") at (816) 860-3140, so that it is received before 12:00 midnight, Eastern time, on July 27, 2012.If the Member chooses to fax the Letter of Transmittal, it should mail the original Letter of Transmittal to UMB promptly after it is faxed (although the original does not have to be received before 12:00 midnight, Eastern time, on July 27, 2012).Of course, the value of the Units will change between April 30, 2012 (the last time prior to the date of this filing as of which net asset value has been calculated) and the Valuation Date.Members may obtain the estimated net asset value of their Units, which the Fund will calculate monthly based upon the information the Fund receives from the managers of the portfolio funds in which it invests, by contacting UMB, at (877) 491-4991or at the address listed above, Monday through Friday, except holidays, during normal business hours of 9:00 a.m. to 5:00 p.m. (Central time). Please note that just as each Member has the right to withdraw the tender of its Units, the Fund has the right to cancel, amend or postpone this Offer at any time before 12:00 midnight, Eastern time, on July 27, 2012.Also realize that, although the Offer expires on July 27, 2012, a Member that tenders all of its Units will remain a Member in the Fund notwithstanding the Fund's acceptance of the Member's Units for purchase through the Valuation Date.Accordingly, the value of tendered Units will remain at risk, until the Valuation Date, because of its investment pursuant to the Fund's investment program. ITEM 2. ISSUER INFORMATION. (a)The name of the issuer is Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C.The Fund is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as a closed-end, non-diversified, management investment company.It is organized as a Delaware limited liability company.The principal executive office of the Fund is located at 375 Park Avenue, 32nd Floor, New York, NY 10152, and the telephone number is (212) 751-5252. (b)The title of the securities that are the subject of the Offer is Units of limited liability company interests or portions thereof in the Fund.As of the close of business on April 30, 2012 there was approximately $38.4 million outstanding in capital of the Fund, represented by Units (based on the estimated unaudited net asset value of such Units).Subject to the conditions set forth in the Offer, the Fund will purchase up to $10 million of Units that are tendered by Members and not withdrawn as described above in Item 1, subject to any extension of the Offer. (c)Units are not traded in any market, and any transfer thereof is strictly limited by the terms of the Fund's LLC Agreement. -3- ITEM 3. IDENTITY AND BACKGROUND OF FILING PERSON. (a)The name of the filing person is Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C.The Investment Adviser of the Fund is Arden Asset Management LLC (the "Adviser").The principal executive office of the Fund and the Adviser is located at 375 Park Avenue, 32nd Floor, New York, NY 10152, and the telephone number is (212) 751-5252.The Fund's Managers are Craig Krawiec, Charles S. Crow, III, Richard B. Gross and David C. Reed.Their address is Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. c/o Arden Asset Management LLC, 375 Park Avenue, 32nd Floor, New York, NY 10152.The Fund invests substantially all of its assets in Arden Sage Multi-Strategy Master Fund, L.L.C. (the "Master Fund"). ITEM 4. TERMS OF THIS TENDER OFFER. (a)(i)Subject to the conditions set forth in the Offer, the Fund will purchase up to $10 million of Units that are tendered by Members and not withdrawn (in accordance with Item 1) prior to 12:00 midnight, Eastern time, on July 27, 2012 or any later date as corresponds to any extension of the offer, in each case, the Expiration Date. (ii)The purchase price of Units tendered to the Fund for purchase will be their net asset value as of the Valuation Date. Members may tender all of their Units or a portion of their Units defined as a specific dollar value or as a number of Units.Each Member that tenders Units that are accepted for purchase by the Fund will be given a Note promptly after the acceptance of such Units.The Note will entitle the Member to be paid an amount equal to the value, determined as of the Valuation Date, of the Units purchased (subject to adjustment upon completion of the next annual audit of the Fund's financial statements).This amount will be the value of the Member's capital account (or the portion thereof being purchased) determined as of the Valuation Date and will be based upon the unaudited net asset value of the Fund's assets as of that date, after giving effect to all allocations to be made as of that date.If a Member tenders all of its Units, the Note will entitle the Member to receive an Initial Payment in an amount equal to 95% of the unaudited net asset value of the Units repurchased by the Fund, determined as of the date of such repurchase.Payment of this amount will be made up to one month after the Valuation Date or, if the Fund has requested withdrawals of its capital from any portfolio funds in order to fund the purchase of Units, no later than ten business days after the Fund has received at least 90% of the aggregate amount withdrawn by the Fund from such portfolio funds.The Note will also entitle a Member to receive the Contingent Payment.The Contingent Payment will be payable promptly after the completion of the Fund's next annual audit.It is anticipated that the annual audit of the Fund's financial statements will be completed within 60 days after March 31, 2013. If a Member tenders a portion of its Units, the Note will entitle the Member to a payment in cash and/or marketable securities (valued in accordance with the LLC Agreement) equal to 100% of the unaudited net asset value of the Units tendered by the Member that are accepted for purchase by the Fund.Payment pursuant to the Note will be made to the Member's account approximately one month after the Valuation Date, or, if the Fund has requested withdrawals of its capital from any portfolio funds in order to finance the purchase of Units, within ten business days after the Fund has received at least 90% of the aggregate amount withdrawn by the Fund from such portfolio funds. -4- Although the Fund has retained the option to pay all or a portion of the purchase price by distributing marketable securities, the purchase price will be paid entirely in cash except in the unlikely event that the Board of Managers of the Fund determines that the distribution of securities is necessary to avoid or mitigate any adverse effect of the Offer on the remaining Members. A copy of:(a) the Cover Letter to the Offer to Purchase and Letter of Transmittal; (b) the Offer to Purchase; (c) a form of Letter of Transmittal; (d) a form of Notice of Withdrawal of Tender; and (e) forms of Letters from the Fund to Members that will be sent in connection with the Fund's acceptance of tenders of Units, are attached hereto as Exhibits A, B, C, D and E, respectively. (iii)The scheduled expiration date of the Offer is 12:00 midnight, Eastern time, July 27, 2012. (iv)Not applicable. (v)The Fund reserves the right, at any time and from time to time, to extend the period of time during which the Offer is pending by notifying Members of such extension.The purchase price of Units tendered by any Member will be the net asset value thereof as of the close of business on the Valuation Date if the Offer expires on the initial Expiration Date or, if the Offer is extended, approximately 65 days after the Expiration Date.During any such extension, all Units previously tendered and not withdrawn will remain subject to the Offer.The Fund also reserves the right, at any time and from time to time, up to and including the Expiration Date, to:(a) cancel the Offer in the circumstances set forth in Section 7 of the Offer and in the event of such cancellation, not to purchase or pay for any Units tendered pursuant to the Offer; (b) amend the Offer; and (c) postpone the acceptance of Units.If the Fund determines to amend the Offer or to postpone the acceptance of Units tendered, it will, to the extent necessary, extend the period of time during which the Offer is open as provided above and will promptly notify Members. (vi)A tender of Units may be withdrawn at any time before 12:00 midnight, Eastern time, July 27, 2012 and, if such Units have not yet been accepted for purchase by the Fund, at any time after August 24, 2012. (vii)Members wishing to tender Units pursuant to the Offer should mail a completed and executed Letter of Transmittal to Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. c/o UMB Fund Services, Inc., P.O. Box 2175, Milwaukee WI 53201, Attention:Tender Offer Administrator, or fax a completed and executed Letter of Transmittal to UMB, at the fax number set forth on page 2 of the Offer.The completed and executed Letter of Transmittal must be received by UMB, either by mail or by fax, no later than the Expiration Date.The Fund recommends that all documents be submitted to UMB by certified mail, return receipt requested, or by facsimile transmission.A Member choosing to fax a Letter of Transmittal to UMB must also send or deliver the original completed and executed Letter of Transmittal to UMB promptly thereafter. -5- Any Member tendering Units pursuant to the Offer may withdraw its tender as described above in Item 4(vi).To be effective, any notice of withdrawal must be timely received by UMB at Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. c/o UMB Fund Services, Inc, P.O. Box 2175, Milwaukee WI 53201, Attention:Tender Offer Administrator, or the fax number set forth on page 2 of the Offer.A form to use to give notice of withdrawal of a tender is available by calling UMB at the telephone number indicated on page 2 of the Offer.A tender of Units properly withdrawn will not thereafter be deemed to be tendered for purposes of the Offer.However, subsequent to the withdrawal of tendered Units, Units may be tendered again prior to the Expiration Date by following the procedures described above. (viii)For purposes of the Offer, the Fund will be deemed to have accepted (and thereby purchased) Units that are tendered when it gives written notice to the tendering Member of its election to purchase such Member's Units. (ix)If more than $10 million of Units are duly tendered to the Fund prior to the Expiration Date and not withdrawn, the Fund may in its sole discretion: (a) accept the additional Units permitted to be accepted pursuant to Rule 13e-4(f)(1)(ii) under the Securities Exchange Act of 1934, as amended (the "1934 Act"); or (b) amend and extend the Offer to increase the amount of Units that the Fund is offering to purchase. In the event the amount of Units duly tendered exceeds the amount of Units the Fund has offered to purchase pursuant to the Offer or any amendment thereof (including the amount of Units, if any, the Fund may be willing to purchase as permitted by Rule 13e-4(f)(1)(ii) under the 1934 Act), the Fund will accept Units duly tendered on or before the Expiration Date for payment on a pro rata basis based on the aggregate net asset value of tendered Units.The Offer may be extended, amended or canceled in various other circumstances described in (v) above. (x)The purchase of Units pursuant to the Offer may have the effect of increasing the proportionate interest in the Fund of Members who do not tender Units.Members that retain their Units may be subject to increased risks that may possibly result from the reduction in the Fund's aggregate assets resulting from payment for the Units tendered.These risks include the potential for greater volatility due to decreased diversification.However, the Fund believes that this result is unlikely given the nature of the Fund's investment program.A reduction in the aggregate assets of the Fund may result in Members that do not tender Units bearing higher costs to the extent that certain expenses borne by the Fund are relatively fixed and may not decrease if assets decline.These effects may be reduced or eliminated to the extent that additional purchases for Units are made by new and existing Members on July 2, 2012 and thereafter from time to time. (xi)Not applicable. (xii)The following discussion is a general summary of the federal income tax consequences of the purchase of Units by the Fund from Members pursuant to the Offer.Members should consult their own tax advisors for a complete description of the tax consequences to them of a purchase of their Units by the Fund pursuant to the Offer. -6- In general, a Member from which Units are purchased by the Fund will be treated as receiving a distribution from the Fund.Such Member generally will not recognize income or gain as a result of the purchase, except to the extent (if any) that the amount of consideration received by the Member exceeds such Member's then-adjusted tax basis in such Member's Units.A Member's basis in such Units will be adjusted for income, gain or loss allocated (for tax purposes) to such Member for periods prior to the purchase of such Units.Cash distributed to a Member in excess of the adjusted tax basis of such Member's Units is taxable as a capital gain or ordinary income, depending on the circumstances.A Member that has all of its Units purchased by the Fund may recognize a loss, but only to the extent that the amount of consideration received from the Fund is less than the Member's then-adjusted tax basis in such Member's Units. (b)To the Fund's knowledge, no executive officer, Manager, or other affiliate plans to tender, and the Fund presently has no plans to purchase the Units of any executive officer, Manager or other affiliate of the Fund pursuant to the Offer. (c)Not applicable. (d)Not applicable. (e)Not applicable. (f)Not applicable. ITEM 5. PAST CONTRACTS, TRANSACTIONS, NEGOTIATIONS AND AGREEMENTS WITH RESPECT TO THE ISSUER'S SECURITIES. The Fund's Prospectus (the "Prospectus") and the LLC Agreement, which were provided to each Member in advance of subscribing for Units, provide that the Fund's Board of Managers has the discretion to determine whether the Fund will purchase Units from Members from time to time pursuant to written tenders.The Prospectus also states that the Adviser expects that it will recommend to the Board of Managers that the Fund purchase Units from Members four times each year, effective as of the last day of each calendar quarter.The Fund has previously offered to purchase Units from Members pursuant to written tenders effective as of March 31, 2009, June 30, 2009, September 30, 2009, December 31, 2009, March 31, 2010, June 30, 2010, September 30, 2010, December 31, 2010, March 31, 2011, June 30, 2011, September 30, 2011, December 31, 2011, March 31, 2012 and June 30, 2012. The Fund is not aware of any contract, arrangement, understanding or relationship relating, directly or indirectly, to this tender offer (whether or not legally enforceable) between:(i) the Fund and the Adviser or any Manager of the Fund or any person controlling the Fund or controlling the Adviser or any Manager of the Fund; and (ii) any person, with respect to Units.However, the LLC Agreement provides that the Fund shall be dissolved if the Units of any Member that has submitted a written request, in accordance with the terms of the LLC Agreement, to tender all of its Units for purchase by the Fund have not been repurchased within a period of two years of the request. -7- ITEM 6. PURPOSES OF THIS TENDER OFFER AND PLANS OR PROPOSALS OF THE ISSUER OR AFFILIATE. (a)The purpose of the Offer is to provide liquidity to Members that hold Units, as contemplated by and in accordance with the procedures set forth in the Prospectus and the LLC Agreement. (b)Units that are tendered to the Fund in connection with the Offer will be retired.The Fund currently expects that it will accept purchases for Units as of July 2, 2012 and as of the first business day of each month thereafter, but is under no obligation to do so. (c)Neither of the Fund, the Adviser or the Board of Managers has any plans or proposals that relate to or would result in:(1) the acquisition by any person of additional Units (other than the Fund's intention to accept purchases for Units on the first business day of each month and from time to time in the discretion of the Fund), or the disposition of Units; (2) an extraordinary transaction, such as a merger, reorganization or liquidation, involving the Fund; (3) any material change in the present distribution policy or indebtedness or capitalization of the Fund; (4) any change in the current members of the Board of Managers, or in the management of the Fund including, but not limited to, any plans or proposals to change the term of members of the Board of Managers or to change any material term of the investment advisory arrangements with the Adviser; (5) a sale or transfer of a material amount of assets of the Fund (other than as the Board of Managers determines may be necessary or appropriate to fund all or a portion of the purchase price for Units to be acquired pursuant to the Offer or in connection with the ordinary portfolio transactions of the Fund); (6) any other material change in the Fund's structure or business, including any plans or proposals to make any changes in its fundamental investment policies, as amended, for which a vote would be required by Section 13 of the 1940 Act; or (7) any changes in the LLC Agreement or other actions that might impede the acquisition of control of the Fund by any person.Because Units are not traded in any market, Sections (6), (7) and (8) of Regulation M-A §229.1006 (c) are not applicable to the Fund. ITEM 7. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION. (a)The Fund expects that the purchase price for Units acquired pursuant to the Offer, which will not exceed $10 million (unless the Fund elects to purchase a greater amount), will be derived from one or more of the following sources:(i) cash on hand; (ii) the proceeds of the sale of and/or delivery of securities and portfolio assets held by the Fund; and (iii) possibly borrowings, as described in paragraph (b), below.The Fund will segregate, with its custodian, cash or U.S. government securities or other liquid securities equal to the value of the amount estimated to be paid under any Notes as described above. (b)None of the Fund, the Adviser or the Board of Managers has determined at this time to borrow funds to purchase Units tendered in connection with the Offer.However, depending on the dollar amount of Units tendered and prevailing general economic and market conditions, the Fund, in its sole discretion, may decide to seek to borrow money to finance all or a portion of the purchase price for Units, subject to compliance with applicable law.If the Fund finances any portion of the purchase -8- price in that manner, it will deposit assets in a special custody account with its custodian, to serve as collateral for any amounts so borrowed, and if the Fund were to fail to repay any such amounts, the lender would be entitled to satisfy the Fund's obligations from the collateral deposited in the special custody account.The Fund expects that the repayment of any amounts borrowed will be made from additional funds contributed to the Fund by existing and/or new Members, or from the proceeds of the sale of securities and portfolio assets held by the Fund. (c)Not Applicable. (d)Not Applicable. ITEM 8. INTEREST IN SECURITIES OF THE ISSUER. (a)Other than the acceptance of purchases for Units on May 1, 2012 and June 1, 2012, there have been no transactions involving Units that were effected during the past 60 days by the Fund, the Adviser, any Manager or any person controlling the Fund, the Adviser or any Manager. ITEM 9. PERSONS/ASSETS RETAINED, EMPLOYED, COMPENSATED OR USED. No persons have been employed, retained or are to be compensated by the Fund to make solicitations or recommendations in connection with the Offer. ITEM 10. FINANCIAL STATEMENTS. (a)(1)Reference is made to the following financial statements of the Fund, which the Fund has prepared and furnished to Members pursuant to Rule 30d-l under the 1940 Act and filed with the Securities and Exchange Commission (the "SEC") pursuant to Rule30b2-1 under the 1940 Act, and which are incorporated by reference in their entirety for the purpose of filing this Schedule TO: Unaudited Financial Statements for the Period Ended September 30, 2010, previously filed with the SEC on Form N-CSR on December 7, 2010. Audited Financial Statements for the Period Ended March 31, 2011, previously filed with the SEC on Form N-CSR on June 9, 2011. Unaudited Financial Statements for the Period Ended September 30, 2011, previously filed with the SEC on Form N-CSR on December 9, 2011. Audited Financial Statements for the Period Ended March 31, 2012, previously filed with the SEC on Form N-CSR on June 8, 2012. (2)The Fund is not required to and does not file quarterly unaudited financial statements under the 1934 Act.The Fund does not have shares, and consequently does not have earnings per share information. (3)Not applicable. -9- (4)The Fund does not have shares, and consequently does not have book value per share information. (b)The Fund's assets will be reduced by the amount of the tendered Units that are repurchased by the Fund.Thus, income relative to assets may be affected by the Offer.The Fund does not have shares and consequently does not have earnings or book value per share information. ITEM 11. ADDITIONAL INFORMATION. (a)(1)None. (2)None. (3)Not applicable. (4)Not applicable. (5)None. (b)Certain Arden entities, but not the Fund or the Master Fund, were named in claims by the Fairfield Sentry Foreign Representatives in bankruptcy and the Madoff trustee in bankruptcy based on certain Arden vehicles having been past redeemers from so-called feeder funds.The Arden management company is bearing all expenses relating to these claims, which Arden believes to be without merit, and Arden believes that there will not ultimately be any recovery under these claims.Accordingly, Arden believes these claims are not material to the Arden management company or any other Arden entity. ITEM 12. EXHIBITS. Reference is hereby made to the following exhibits which collectively constitute the Offer to Members and are incorporated herein by reference: A. Cover Letter to the Offer to Purchase and Letter of Transmittal. B. Offer to Purchase. C. Form of Letter of Transmittal. D. Form of Notice of Withdrawal of Tender. E. Forms of Letters from the Fund to Members in connection with the Fund's acceptance of tenders of Units. -10- SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. ARDEN SAGE MULTI-STRATEGY TEI INSTITUTIONAL FUND, L.L.C. By: /s/ Craig Krawiec Name:Craig Krawiec Title:Principal Manager June 29, 2012 -11- EXHIBIT INDEX EXHIBIT A. Cover Letter to the Offer to Purchase and Letter of Transmittal. B. Offer to Purchase. C. Form of Letter of Transmittal. D. Form of Notice of Withdrawal of Tender. E. Forms of Letters from the Fund to Members in Connection with the Fund's Acceptance of Tenders of Units. -12- EXHIBIT A Cover Letter to the Offer to Purchase and Letter of Transmittal [Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. Letterhead] IF YOU DO NOT WANT TO SELL YOUR UNITS OF LIMITED LIABILITY COMPANY INTERESTS AT THIS TIME, PLEASE DISREGARD THIS NOTICE. THIS IS SOLELY A NOTIFICATION OF THE FUND'S TENDER OFFER. June 29, 2012 Dear Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. Member: We are writing to inform you of important dates relating to a tender offer by Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. (formerly named Robeco-Sage Multi-Strategy TEI Institutional Fund, L.L.C.) (the "Fund") pursuant to which the Fund is offering to repurchase units of limited liability company interests in the Fund ("Units"), as described in the attached Offer to Purchase. The tender offer period will begin on June 29, 2012 and will end at 12:00 midnight, Eastern time, on July 27, 2012.The purpose of the tender offer is to provide liquidity to members that hold Units.Units may be presented to the Fund for purchase only by tendering them during one of the Fund's announced tender offers. Should you wish to tender all or a portion of your Units for purchase by the Fund during this tender offer period, please complete and return the enclosed Letter of Transmittal in the enclosed postage-paid envelope or by fax so that it arrives no later than July 27, 2012.If you do not wish to tender your Units, simply disregard this notice.NO ACTION IS REQUIRED IF YOU DO NOT WISH TO TENDER ANY OF YOUR UNITS AT THIS TIME. All tenders of Units must be received by UMB Fund Services, Inc. either by mail or by fax (if by fax, please deliver an original, executed copy promptly thereafter) in good order by July 27, 2012. If you have any questions, please refer to the attached Offer to Purchase document, which contains additional important information about the tender offer, or call UMB Fund Services, Inc. at (877) 491-4991. Sincerely, Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. EXHIBIT B Offer to Purchase ARDEN SAGE MULTI-STRATEGY TEI INSTITUTIONAL FUND, L.L.C. OFFER TO PURCHASE UP TO $10 MILLION OF OUTSTANDING UNITS AT NET ASSET VALUE DATED JUNE 29, 2012 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT 12:00 MIDNIGHT, EASTERN TIME, JULY 27, 2012, UNLESS THE OFFER IS EXTENDED To the Members of Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C.: Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C., a closed-end, non-diversified, management investment company organized as a Delaware limited liability company (the "Fund"), is offering to purchase for cash on the terms and conditions set forth in this offer to purchase (the "Offer to Purchase") and the related Letter of Transmittal (which together with the Offer to Purchase constitutes the "Offer") up to $10 million of Units of the Fund or portions thereof pursuant to tenders by members of the Fund (the "Members") at a price equal to their unaudited net asset value as of September 30, 2012, if the Offer expires on July 27, 2012, or, if the Offer is extended, approximately 65 days after the expiration date of the Offer (in each case, the "Valuation Date").(As used in this Offer, the term "Unit" or "Units," as the context requires, shall refer to the units of the Fund and portions thereof representing beneficial interests in the Fund.)If the Fund elects to extend the tender period, for the purpose of determining the purchase price for tendered Units, the net asset value of such Units will be determined at the close of business on the Valuation Date.This Offer is being made to all Members and is not conditioned on any minimum amount of Units being tendered, but is subject to certain conditions described below.Units are not traded on any established trading market and are subject to strict restrictions on transferability pursuant to the Fund's Limited Liability Company Agreement, as the same may be amended (the "LLC Agreement"). Members should realize that the value of the Units tendered in this Offer likely will change between April 30, 2012 (the last time net asset value was calculated) and the Valuation Date.Members tendering their Units should also note that they will remain Members in the Fund, with respect to the Units tendered and accepted for purchase by the Fund, through the Valuation Date.Accordingly, the value of a tendered Unit will remain at risk until the Valuation Date, because of its investment pursuant to the Fund's investment program. Any tendering Members that wish to obtain the estimated net asset value of their Units should contact UMB Fund Services, Inc. at the telephone number or address set forth below, Monday through Friday, except holidays, during normal business hours of 9:00 a.m. to 5:00 p.m. (Central time).Members desiring to tender all or any portion of their Units in accordance with the terms of the Offer should complete and sign the attached Letter of Transmittal and mail or fax it to the Fund in the manner set forth in Section 4 below. Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. IMPORTANT None of the Fund, its Adviser or its Board of Managers makes any recommendation to any Member as to whether to tender or refrain from tendering Units.Members must make their own decisions whether to tender Units, and, if they choose to do so, the portion of their Units to tender. Because each Member's investment decision is a personal one, based on its financial circumstances, no person has been authorized to make any recommendation on behalf of the Fund as to whether Members should tender Units pursuant to the Offer.No person has been authorized to give any information or to make any representations in connection with the Offer other than those contained herein or in the Letter of Transmittal.If given or made, such recommendation and such information and representations must not be relied on as having been authorized by the Fund. This transaction has not been approved or disapproved by the Securities and Exchange Commission (the "SEC") nor has the SEC or any state securities commission passed on the fairness or merits of such transaction or on the accuracy or adequacy of the information contained in this document.Any representation to the contrary is unlawful. Questions and requests for assistance and requests for additional copies of the Offer may be directed to the Fund's service agent. UMB Fund Services, Inc. P.O. Box 2175 Milwaukee, Wisconsin 53201 Attn:Tender Offer Administrator Phone:(877) 491-4991 Fax:(816) 860-3140 -2- Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. TABLE OF CONTENTS 1. Background and Purpose of the Offer. 6 2. Offer to Purchase and Price. 7 3. Amount of Tender. 7 4. Procedure for Tenders. 8 5. Withdrawal Rights. 8 6. Purchases and Payment. 9 7. Certain Conditions of the Offer. 10 8. Certain Information About the Fund. 11 9. Certain Federal Income Tax Consequences. 12 Miscellaneous. 12 -3- Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. SUMMARY TERM SHEET As stated in the offering documents of Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. (hereinafter "we" or the "Fund"), we will purchase your units of limited liability company interests (a "Unit" or "Units" as the context requires) at their net asset value (that is, the value of the Fund's assets minus its liabilities, multiplied by the proportionate interest in the Fund you desire to tender).This offer to purchase Units (the "Offer") will remain open until 12:00 midnight, Eastern time, on July 27, 2012 unless the Offer is extended (the "Expiration Date"). The net asset value of the Units will be calculated for this purpose as of September 30, 2012 or, if the Offer is extended, approximately 65 days after the Expiration Date (in each case, the "Valuation Date").The Fund reserves the right to adjust the Valuation Date as a result of any extension of the Offer.The Fund will review the net asset value calculation of the Units during the Fund's audit for its fiscal year ending March 31, 2013, which the Fund expects will be completed by the end of May 2013 and the audited net asset value will be used to determine the final amount paid for tendered Units. You may tender all of your Units or a portion of your Units defined as a specific dollar value or as a number of Units.If you tender all or a portion of your Units and we purchase those Units, we will give you a non-interest bearing, transferable promissory note (the "Note") entitling you to an amount equal to the net asset value of the Units tendered (valued in accordance with the Fund's Limited Liability Company Agreement, as the same may be amended (the "LLC Agreement")), determined as of the Valuation Date. The Note will entitle a member of the Fund (the "Member") to be paid an amount equal to the value, determined as of the Valuation Date, of the Units being purchased (subject to adjustment upon completion of the next annual audit of the Fund's financial statements).This amount will be the value of the Member's capital account (or the portion thereof being purchased) determined as of the Valuation Date and will be based on the unaudited net asset value of the Fund's assets determined as of that date, after giving effect to all allocations to be made as of that date. If you tender all of your Units, the Note will be mailed to you and will entitle you to an initial payment in cash and/or marketable securities (valued according to the LLC Agreement) equal to 95% of the unaudited net asset value of the Units (the "Initial Payment"), which will be paid to you up to one month after the Valuation Date or, if we have requested withdrawals of capital from any portfolio funds in order to fund the purchase of Units, ten business days after we have received at least 90% of the aggregate amount withdrawn from such portfolio funds. -4- Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. The Note will also entitle you to a contingent payment (the "Contingent Payment") equal to the excess, if any, of (a) the unaudited net asset value of the Units tendered as of the Valuation Date (as it may be adjusted based upon the next annual audit of the Fund's financial statements) over (b) the Initial Payment.The Contingent Payment will be payable promptly after the completion of the Fund's next annual audit. If you tender a portion of your Units, the Note will entitle you to a payment in cash or marketable securities (valued in accordance with the LLC Agreement) equal to 100% of the unaudited net asset value of your Units which will be paid to your account approximately one month after the Valuation Date, or if we have requested withdrawals of capital from any portfolio funds in order to fund the purchase of Units, within ten business days after we have received at least 90% of the aggregate amount withdrawn from such portfolio funds. If we accept the tender of all or a portion of your Units, we will pay you your proceeds from:cash on hand, withdrawals of capital from the portfolio funds in which we have invested, the proceeds of the sale of and/or delivery of portfolio securities held by the Fund and/or by borrowing if the Offer is extended (which we do not currently expect to do). Following this summary is a formal notice of our offer to repurchase your Units.Our Offer remains open to you until 12:00 midnight, Eastern time, on July 27, 2012, the expected expiration date of the Offer.Until that time, you have the right to change your mind and withdraw any tender of your Units.You will also have the right to withdraw the tender of your Units at any time after August 24, 2012, assuming your Units have not yet been accepted for repurchase. If you would like us to repurchase all or a portion of your Units, you should: (i) mail the Letter of Transmittal, enclosed with the Offer, to Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. c/o UMB Fund Services, Inc. at P.O. Box 2175, Milwaukee WI 53201, Attention:Tender Offer Administrator; or (ii) fax it to UMB Fund Services, Inc. ("UMB") at (816) 860-3140, so that it is received before 12:00 midnight, Eastern time, on July 27, 2012.If you fax the Letter of Transmittal, you should mail the original Letter of Transmittal to UMB promptly after you fax it (although the original does not have to be received before 12:00 midnight, Eastern time, on July 27, 2012 ). The value of your Units will change between April 30, 2012 (the last time net asset value was calculated) and the Valuation Date. If you would like to obtain the estimated net asset value of your Units, which we calculate monthly, based upon the information we receive from the managers of the investment funds in which we invest, you may contact UMB at (877) 491-4991, Monday through Friday, except holidays, during normal business hours of 9:00 a.m. to 5:00 p.m. (Central time). -5- Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. Please note that just as you have the right to withdraw the tender of Units, we have the right to cancel, amend or postpone this Offer at any time before 12:00 midnight, Eastern time, on July 27, 2012.Also realize that although the Offer expires on July 27, 2012, you will remain a Member of the Fund, with respect to the Units tendered and accepted for purchase by the Fund, through the Valuation Date.Accordingly, the value of your tendered interest will remain at risk until the Valuation Date, because of its investment pursuant to the Fund's investment program. 1.Background and Purpose of the Offer. The purpose of this Offer is to provide liquidity to Members who hold Units, as contemplated by and in accordance with the procedures set forth in the Fund's Prospectus (the "Prospectus"), and the LLC Agreement.The Prospectus and the LLC Agreement, which were provided to each Member in advance of subscribing for Units, provide that the Board of Managers has the discretion to determine whether the Fund will purchase Units from Members from time to time pursuant to written tenders.The Prospectus also states that Arden Asset Management LLC, the investment adviser of the Fund (the "Adviser"), expects that it will recommend to the Board of Managers that the Fund purchase Units from Members four times each year, effective as of the last day of each calendar quarter.The Fund has previously offered to purchase Units from Members pursuant to written tenders effective as of March 31, 2009, June 30, 2009, September 30, 2009, December 31, 2009, March 31, 2010, June 30, 2010, September 30, 2010, December 31, 2010, March 31, 2011, June 30, 2011, September 30, 2011, December 31, 2011, March 31, 2012 and June 30, 2012.Because there is no secondary trading market for Units and transfers of Units are prohibited without prior approval of the Fund, the Board of Managers has determined, after consideration of various matters, including but not limited to those set forth in the Prospectus, that the Offer is in the best interest of Members in order to provide liquidity for Units as contemplated in the Prospectus and the LLC Agreement. The purchase of Units pursuant to the Offer may have the effect of increasing the proportionate interest in the Fund of Members who do not tender Units.Members that retain their Units may be subject to increased risks that may possibly result from the reduction in the Fund's aggregate assets resulting from payment for the Units tendered.These risks include the potential for greater volatility due to decreased diversification.However, the Fund believes that this result is unlikely given the nature of the Fund's investment program.A reduction in the aggregate assets of the Fund may result in Members that do not tender Units bearing higher costs to the extent that certain expenses borne by the Fund are relatively fixed and may not decrease if assets decline. These effects may be reduced or eliminated to the extent that additional purchases for Units are made by new and existing Members on July 2, 2012 and thereafter from time to time. Units that are tendered to the Fund in connection with this Offer will be retired.The Fund currently expects that it will accept purchases for Units as of July 2, 2012 and as of the first business day of each month thereafter, but is under no obligation to do so. -6- Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. 2.Offer to Purchase and Price. Subject to the conditions of the Offer, the Fund will purchase up to $10 million of Units that are tendered by Members and not withdrawn (in accordance with Section 5 below) prior to 12:00 midnight, Eastern time, on July 27, 2012 or any later date as corresponds to any extension of the Offer (in each case, the Expiration Date).The Fund reserves the right to extend, amend or cancel the Offer as described in Sections 3 and 7 below.The purchase price of Units tendered will be its net asset value as of the Valuation Date, payable as set forth in Section 6.The Fund reserves the right to adjust the Valuation Date as a result of any extension of the Offer. As of the close of business on April 30, 2012, there was approximately $38.4 million outstanding in capital of the Fund held in Units (based on the estimated unaudited net asset value of such Units).Members may obtain monthly estimated net asset value information, which the Fund calculates based upon the information it receives from the managers of the portfolio funds in which the Fund invests, until the expiration of the Offer, by contacting UMB at the telephone number or address set forth on page 2, Monday through Friday, except holidays, during normal business hours of 9:00 a.m. to 5:00 p.m. (Central time). 3.Amount of Tender. Subject to the limitations set forth below, Members may tender all of their Units or a portion of their Units defined as a specific dollar value or as a number of Units, as described below.The Offer is being made to all Members and is not conditioned on any minimum amount of Units being tendered. If the amount of Units that are properly tendered pursuant to the Offer and not withdrawn pursuant to Section 5 below is less than or equal to $10 million (or such greater amount as the Fund may elect to purchase pursuant to the Offer), the Fund will, on the terms and subject to the conditions of the Offer, purchase all of the Units so tendered unless the Fund elects to cancel or amend the Offer, or postpone acceptance of tenders made pursuant to the Offer, as provided in Section 7 below.If more than $10 million of Units are duly tendered to the Fund prior to the Expiration Date and not withdrawn pursuant to Section 5 below, the Fund may in its sole discretion:(a)accept the additional Units permitted to be accepted pursuant to Rule 13e-4(f)(1)(ii) under the Securities Exchange Act of 1934, as amended; or (b) amend and extend the Offer to increase the amount of Units that the Fund is offering to purchase.In the event the amount of Units duly tendered exceeds the amount of Units the Fund has offered to purchase pursuant to the Offer or any amendment thereof (including the amount of Units, if any, the Fund may be willing to purchase as permitted by Rule 13e-4(f)(1)(ii) under the 1934 Act), the Fund will accept Units duly tendered on or before the Expiration Date for payment on a pro rata basis based on the aggregate net asset value of tendered Units.The Offer may be extended, amended or canceled in various other circumstances described in Section 7 below. -7- Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. 4.Procedure for Tenders. Members wishing to tender Units pursuant to the Offer should mail a completed and executed Letter of Transmittal to Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. c/o UMB Fund Services, Inc., P.O. Box 2175, Milwaukee WI 53201, Attention: Tender Offer Administrator, or fax a completed and executed Letter of Transmittal to UMB, at the fax number set forth on page 2.The completed and executed Letter of Transmittal must be received by UMB, either by mail or by fax, no later than 12:00 midnight on the Expiration Date. The Fund recommends that all documents be submitted to UMB via certified mail, return receipt requested, or by facsimile transmission.A Member choosing to fax a Letter of Transmittal to UMB must also send or deliver the original completed and executed Letter of Transmittal to UMB promptly thereafter.Members wishing to confirm receipt of a Letter of Transmittal may contact UMB at P.O. Box 2175, Milwaukee WI 53201, Attention:Tender Offer Administrator or at the telephone number set forth on page 2.The method of delivery of any documents is at the election and complete risk of the Member tendering Units including, but not limited to, the failure of UMB to receive any Letter of Transmittal or other document submitted by facsimile transmission.All questions as to the validity, form, eligibility (including time of receipt) and acceptance of tenders will be determined by the Fund, in its sole discretion, and such determination shall be final and binding.The Fund reserves the absolute right to reject any or all tenders determined by it not to be in appropriate form or the acceptance of or payment for which would, in the opinion of counsel for the Fund, be unlawful.The Fund also reserves the absolute right to waive any of the conditions of the Offer or any defect in any tender with respect to any particular Unit or any particular Member, and the Fund's interpretation of the terms and conditions of the Offer will be final and binding.Unless waived, any defects or irregularities in connection with tenders must be cured within such time as the Fund shall determine.Tenders will not be deemed to have been made until the defects or irregularities have been cured or waived.None of the Fund, the Adviser or the Board of Managers shall be obligated to give notice of any defects or irregularities in tenders, nor shall any of them incur any liability for failure to give such notice. 5.Withdrawal Rights. Any Member tendering Units pursuant to this Offer may withdraw such tender at any time prior to or on the Expiration Date and, at any time after August 24, 2012, assuming such Member's Units have not yet been accepted for purchase by the Fund.To be effective, any notice of withdrawal of a tender must be timely received by UMB at P.O. Box 2175, Milwaukee WI 53201, Attention:Tender Offer Administrator or the fax number set forth on page 2.A form to use to give notice of withdrawal of a tender is available by calling UMB at the telephone number indicated on page 2.All questions as to the form and validity (including time of receipt) of notices of withdrawal of a tender will be determined by the Fund, in its sole discretion, and such determination will be final and binding.A tender of Units properly withdrawn will not thereafter be deemed to be tendered for purposes of the Offer.However, withdrawn Units may be tendered again prior to the Expiration Date by following the procedures described in Section 4. -8- Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. 6.Purchases and Payment. For purposes of the Offer, the Fund will be deemed to have accepted (and thereby purchased) Units that are tendered as, if and when it gives written notice to the tendering Member of its election to purchase such Units.As stated in Section 2 above, the purchase price of Units tendered by any Member will be the net asset value thereof as of the Valuation Date.The net asset value will be determined after all allocations to capital accounts of the Member required to be made by the LLC Agreement have been made. Members may tender all of their Units or a portion of their Units (defined as a specific dollar value or as a number of Units).Each Member that tenders Units that are accepted for purchase by the Fund will be given a non-interest bearing, non-transferable Note entitling the Member to receive an amount equal to the unaudited net asset value of the Units tendered (valued in accordance with the LLC Agreement, determined as of the Valuation Date.The Note will entitle the Member to be paid an amount equal to the value, determined as of the Valuation Date of the Units being purchased (subject to adjustment upon completion of the annual audit of the Fund's financial statements).This amount will be the value of the Member's capital account (or the portion thereof being purchased) determined as of the Valuation Date and will be based on the net asset value of the Fund's assets determined as of that date, after giving effect to all allocations to be made as of that date. If a Member tenders all of its Units, the Note will entitle the Member to receive an Initial Payment in cash or marketable securities (valued in accordance with the LLC Agreement) equal to 95% of the unaudited net asset value of the Units tendered by the Member that are accepted for purchase by the Fund, and will be paid to the Member up to one month after the Valuation Date or, if the Fund has requested withdrawals of its capital from any portfolio funds in order to finance the purchase of Units, within ten business days after the Fund has received at least 90% of the aggregate amount withdrawn by the Fund from such portfolio funds. The Note will also entitle the Member to receive a Contingent Payment equal to the excess, if any, of (a) the unaudited net asset value of the Units tendered as of the Valuation Date, as it may be adjusted based upon the next annual audit of the Fund's financial statements, over (b) the Initial Payment.The Contingent Payment will be payable promptly after the completion of the Fund's annual audit. If a Member tenders a portion of its Units, the Note will entitle the Member to a payment in cash and/or marketable securities (valued in accordance with the LLC Agreement) equal to 100% of the unaudited net asset value of the Units tendered by the Member that are accepted for purchase by the Fund.Payment pursuant to the Note will be made to the Member's account approximately one month after the Valuation Date, or, if the Fund has requested withdrawals of its capital from any portfolio funds in order to finance the purchase of Units, within ten business days after the Fund has received at least 90% of the aggregate amount withdrawn by the Fund from such portfolio funds. -9- Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. Although the Fund has retained the option to pay all or a portion of the purchase price by distributing marketable securities, the purchase price will be paid entirely in cash except in the unlikely event that the Board of Managers determines that the distribution of securities is necessary to avoid or mitigate any adverse effect of the Offer on the remaining Members of the Fund. The Note pursuant to which a tendering Member will receive the payment will be mailed directly to the tendering Member.Any payment due pursuant to the Note will be made by wire transfer directly to the tendering Member to an account designated by the Member. The Fund expects that the purchase price for Units acquired pursuant to the Offer, which will not exceed $10 million (unless the Fund elects to purchase a greater amount), will be derived from:(a)cash on hand; (b)the proceeds of the sale of securities and portfolio assets held by the Fund; and/or (c)possibly borrowings, as described below.The Fund will segregate with its custodian cash or U.S. government securities or other liquid securities equal to the value of the amount estimated to be paid under the Note, as described above.Neither the Fund, nor the Board of Managers, nor the Adviser have determined at this time to borrow funds to purchase Units tendered in connection with the Offer.However, depending on the dollar amount of Units tendered and prevailing general economic and market conditions, the Fund, in its sole discretion, may decide to finance any portion of the purchase price, subject to compliance with applicable law, through borrowings.If the Fund finances any portion of the purchase price in that manner, it will deposit assets in a special custody account with its custodian, to serve as collateral for any amounts so borrowed, and if the Fund were to fail to repay any such amounts, the lender would be entitled to satisfy the Fund's obligations from the collateral deposited in the special custody account.The Fund expects that the repayment of any amounts borrowed will be made from additional funds contributed to the Fund by existing and/or new Members or from the proceeds of the sale of securities and portfolio assets held by the Fund. 7.Certain Conditions of the Offer. The Fund reserves the right, at any time and from time to time, to extend the period of time during which the Offer is pending by notifying Members of such extension.The purchase price of Units tendered by any Member will be the net asset value thereof as of the Valuation Date.During any such extension, all Units previously tendered and not withdrawn will remain subject to the Offer.The Fund also reserves the right, at any time and from time to time up to and including acceptance of tenders pursuant to the Offer, to:(a) cancel the Offer in the circumstances set forth in the following paragraph and in the event of such cancellation not to purchase or pay for any Units tendered pursuant to the Offer; (b) amend the Offer; and (c) postpone the acceptance of Units.If the Fund determines to amend the Offer or to postpone the acceptance of Units tendered, it will, to the extent necessary, extend the period of time during which the Offer is open as provided above and will promptly notify Members. The Fund may cancel the Offer, amend the Offer or postpone the acceptance of tenders made pursuant to the Offer if: (a) the Fund would not be able to liquidate portfolio securities in a manner that is orderly and consistent with the Fund's investment objectives and policies in order to purchase Units tendered pursuant to the Offer; (b) there is, in the judgment of the Board of Managers, any: (i) legal action or proceeding instituted or threatened challenging -10- Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. the Offer or otherwise materially adversely affecting the Fund; (ii) declaration of a banking moratorium by Federal or state authorities or any suspension of payment by banks in the United States or New York State that is material to the Fund; (iii) limitation imposed by Federal or state authorities on the extension of credit by lending institutions; (iv) suspension of trading on any organized exchange or over-the-counter market where the Fund has a material investment; (v) commencement of war, significant change in armed hostilities or other international or national calamity directly or indirectly involving the United States since the commencement of the Offer that is material to the Fund; (vi) material decrease in the net asset value of the Fund from the net asset value of the Fund as of commencement of the Offer; or (vii) other event or condition that would have a material adverse effect on the Fund or its Members if Units tendered pursuant to the Offer were purchased; or (c) the Board of Managers determines that it is not in the best interest of the Fund to purchase Units pursuant to the Offer.However, there can be no assurance that the Fund will exercise its right to extend, amend or cancel the Offer or to postpone acceptance of tenders pursuant to the Offer. 8.Certain Information About the Fund. The Fund is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as a closed-end, non-diversified, management investment company.It is organized as a Delaware limited liability company.The principal office of the Fund is located at 375 Park Avenue, 32nd Floor, New York, NY 10152 and the telephone number is (212) 751-5252.Units are not traded on any established trading market and are subject to strict restrictions on transferability pursuant to the LLC Agreement.The Fund invests substantially all of its assets in Arden Sage Multi-Strategy Master Fund, L.L.C. (the "Master Fund"). None of the Fund, the Adviser or the Board of Managers has any plans or proposals that relate to or would result in: (a) the acquisition by any person of additional Units (other than the Fund's intention to accept purchases for Units on the first business day of each month or more or less frequently in the sole discretion of the Board of Managers) or the disposition of Units; (b) an extraordinary corporate transaction, such as a merger, reorganization or liquidation, involving the Fund; (c) any material change in the present distribution policy or indebtedness or capitalization of the Fund; (d) any change in the management of the Fund including, but not limited to, any plans or proposals to change the number or the term of the members of the Board of Managers, to fill any existing vacancy on the Board of Managers, or to change any material term of the investment advisory arrangement with the Adviser; (e) a sale or transfer of a material amount of assets of the Fund (other than as the Board of Managers determines may be necessary or appropriate to finance any portion of the purchase price for Units acquired pursuant to this Offer to Purchase or in connection with ordinary portfolio transactions of the Fund); (f) any other material change in the Fund's structure or business, including any plans or proposals to make any changes in its fundamental investment policies for which a vote would be required by Section 13 of the 1940 Act; or (g) any changes in the LLC Agreement or other actions that may impede the acquisition of control of the Fund by any person. To the Fund's knowledge, no executive officer, Manager, or other affiliate plans to tender, and the Fund presently has no plans to purchase the Units of any executive officer, Manager or other affiliate of the Fund pursuant to the Offer. -11- Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. Other than the acceptance of purchases for Units on May 1, 2012 and June 1, 2012, there have been no transactions involving the Units that were effected during the past 60 days by the Fund, the Adviser, any Manager or any person controlling the Fund or the Adviser or any Manager. 9.Certain Federal Income Tax Consequences. The following discussion is a general summary of the federal income tax consequences of the purchase of Units by the Fund from Members pursuant to the Offer.Members should consult their own tax advisors for a complete description of the tax consequences to them of a purchase of their Units by the Fund pursuant to the Offer. In general, a Member from which Units are purchased by the Fund will be treated as receiving a distribution from the Fund.Such Member generally will not recognize income or gain as a result of the purchase, except to the extent (if any) that the amount of consideration received by the Member exceeds such Member's then-adjusted tax basis in such Member's Units.A Member's basis in the Member's Units will be reduced (but not below zero) by the amount of consideration received by the Member from the Fund in connection with the purchase of such Units.A Member's basis in the Member's Units will be adjusted for income, gain or loss allocated (for tax purposes) to such Member for periods prior to the purchase of such Units.Cash distributed to a Member in excess of the adjusted tax basis of such Member's Units is taxable as capital gain or ordinary income, depending on the circumstances.A Member that has all of its Units purchased by the Fund may recognize a loss, but only to the extent that the amount of consideration received from the Fund is less than the Member's then-adjusted tax basis in such Member's Units. 10.Miscellaneous. The Offer is not being made to, nor will tenders be accepted from, Members in any jurisdiction in which the Offer or its acceptance would not comply with the securities or Blue Sky laws of such jurisdiction.The Fund is not aware of any jurisdiction in which the Offer or tenders pursuant thereto would not be in compliance with the laws of such jurisdiction.However, the Fund reserves the right to exclude Members from the Offer in any jurisdiction in which it is asserted that the Offer cannot lawfully be made.The Fund believes such exclusion is permissible under applicable laws and regulations, provided the Fund makes a good faith effort to comply with any state law deemed applicable to the Offer. Certain Arden entities, but not the Fund or the Master Fund, were named in claims by the Fairfield Sentry Foreign Representatives in bankruptcy and the Madoff trustee in bankruptcy based on certain Arden vehicles having been past redeemers from so-called feeder funds.The Arden management company is bearing all expenses relating to these claims, which Arden believes to be without merit, and Arden believes that there will not ultimately be any recovery under these claims.Accordingly, Arden believes these claims are not material to the Arden management company or any other Arden entity. The Fund has filed an Issuer Tender Offer Statement on Schedule TO with the Securities and Exchange Commission (the "SEC"), which includes certain information relating to the Offer summarized herein.A free copy of such statement may be obtained from the Fund by contacting UMB at the address and telephone number set forth on page 5 or from the SEC's internet web site, http://www.sec.gov.For a fee, a copy may be obtained from the public reference office of the SEC at treet, N.E., Washington, D.C. 20549 - 0508. -12- ANNEX A The following financial statements were previously filed with the SEC and mailed to Members: Unaudited Financial Statements for the Period Ended September 30, 2010, previously filed with the SEC on Form N-CSR on December 7, 2010. Audited Financial Statements for the Period Ended March 31, 2011, previously filed with the SEC on Form N-CSR on June 9, 2011. Unaudited Financial Statements for the Period Ended September 30, 2011, previously filed with the SEC on Form N-CSR on December 9, 2011. Audited Financial Statements for the Period Ended March 31, 2012, previously filed with the SEC on Form N-CSR on June 8, 2012. EXHIBIT C LETTER OF TRANSMITTAL Regarding Units of ARDEN SAGE MULTI-STRATEGY TEI INSTITUTIONAL FUND, L.L.C. Tendered Pursuant to the Offer to Purchase Dated June 29, 2012 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT, 12:00 MIDNIGHT, EASTERN TIME, ON JULY 27, 2012, AND THIS LETTER OF TRANSMITTAL MUST BE RECEIVED BY THE FUND BY, 12:00 MIDNIGHT, EASTERN TIME, ON JULY 27, 2 Complete This Letter Of Transmittal And Return Or Deliver To: Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. c/o UMB Fund Services, Inc. P.O. Box 2175 Milwaukee, Wisconsin 53201 Attn:Tender Offer Administrator For additional information: Phone:(877) 491-4991 Fax:(816) 860-3140 Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. Ladies and Gentlemen: The undersigned hereby tenders to Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. (the "Fund"), a closed-end, non-diversified, management investment company organized under the laws of the State of Delaware, the units of limited liability company interests in the Fund (a "Unit" or "Units" as the context requires) or portion thereof held by the undersigned, described and specified below, on the terms and conditions set forth in the offer to purchase, dated June 29, 2012 (the "Offer to Purchase"), receipt of which is hereby acknowledged, and in this Letter of Transmittal (which together constitute the "Offer").THE TENDER AND THIS LETTER OF TRANSMITTAL ARE SUBJECT TO ALL THE TERMS AND CONDITIONS SET FORTH IN THE OFFER TO PURCHASE, INCLUDING, BUT NOT LIMITED TO, THE ABSOLUTE RIGHT OF THE FUND TO REJECT ANY AND ALL TENDERS DETERMINED BY IT, IN ITS SOLE DISCRETION, NOT TO BE IN THE APPROPRIATE FORM. The undersigned hereby sells to the Fund the Units tendered hereby pursuant to the Offer.The undersigned hereby warrants that the undersigned has full authority to sell the Units tendered hereby and that the Fund will acquire good title thereto, free and clear of all liens, charges, encumbrances, conditional sales agreements or other obligations relating to the sale thereof, and not subject to any adverse claim, when and to the extent the same are purchased by it.Upon request, the undersigned will execute and deliver any additional documents necessary to complete the sale in accordance with the terms of the Offer. The undersigned recognizes that under certain circumstances set forth in the Offer, the Fund may not be required to purchase any of the Units of the Fund or portions thereof tendered hereby. A promissory note for the purchase price will be mailed to the undersigned.The initial payment of the purchase price for the Units tendered by the undersigned will be made by wire transfer of the funds to an account designated by the undersigned.The undersigned hereby represents and warrants that the undersigned understands that any payment in the form of marketable securities would be made by means of special arrangement with the tendering member in the sole discretion of the Board of Managers of the Fund.The promissory note will also reflect the contingent payment portion of the purchase price (the "Contingent Payment"), if any, as described in Section 6 of the Offer to Purchase.Any Contingent Payment of cash due pursuant to the promissory note will also be made by wire transfer of funds to the undersigned's account.The undersigned recognizes that the amount of the purchase price for Units will be based on the unaudited net asset value of the Fund as of September 30, 2012 or, if the Offer is extended, approximately 65 days after the expiration date of the Offer, as described in Section 7.The Contingent Payment portion of the purchase price, if any, will be determined upon completion of the audit of the Fund's financial statements which is anticipated to be completed not later than 60 days after March 31, 2013, the Fund's fiscal year end, and will be paid promptly thereafter. 2 Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. All authority herein conferred or agreed to be conferred shall survive the death or incapacity of the undersigned and the obligation of the undersigned hereunder shall be binding on the heirs, personal representatives, successors and assigns of the undersigned.Except as stated in Section 5 of the Offer to Purchase, this tender is irrevocable. PLEASE FAX OR MAIL IN THE ENCLOSED POSTAGE PAID ENVELOPE TO: Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C., c/o UMB Fund Services, Inc., P.O. Box 2175, Milwaukee WI 53201, Attn:Tender Offer Administrator. For additional information:Phone: (877) 491-4991 Fax: (816) 860-3140. Part 1.Name and Address: Name of Member: Social Security No. or Taxpayer Identification No.: Telephone Number: ( ) Part 2. Amount of Units of Limited Liability Company Interests in the Fund being Tendered: oAll Units. oPortion of Units expressed as a specific dollar value. $ oPortion of Units. Number of Units: 3 Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. Part 3.Payment. Cash Payment Cash Payments shall be wire transferred to the following account: Name of Bank Address of Bank ABA Number Account Number Name Under Which Account Is Held Promissory Note The promissory note reflecting both the initial portion of the purchase price and balance due, if applicable, will be mailed directly to the undersigned to the address of the undersigned as maintained in the books and records of the Fund. 4 Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. Part 4. Signature(s). For Individual Investors and Joint Tenants: For Other Investors: Signature (Signature of Owner(s) Exactly as Appeared on Investor Certification) Print Name of Investor Print Name of Investor Signature (Signature of Owner(s) Exactly as Appeared on Investor Certification) Joint Tenant Signature if necessary (Signature of Owner(s) Exactly as Appeared on Investor Certification) Print Name of Signatory and Title Print Name of Joint Tenant Co-signatory if necessary (Signature of Owner(s) Exactly as Appeared on Investor Certification) Print Name and Title of Co-signatory Date: 5 EXHIBIT D NOTICE OF WITHDRAWAL OF TENDER Regarding Units of ARDEN SAGE MULTI-STRATEGY TEI INSTITUTIONAL FUND, L.L.C. Tendered Pursuant to the Offer to Purchase Dated June 29, 2012 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT, 12:00 MIDNIGHT, EASTERN TIME, ON JULY 27, 2012, AND THIS LETTER OF TRANSMITTAL MUST BE RECEIVED BY THE FUND BY, 12:00 MIDNIGHT, EASTERN TIME, ON JULY 27, 2 Complete This Notice of Withdrawal And Return Or Deliver To: Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. c/o UMB Fund Services, Inc. P.O. Box 2175 Milwaukee, Wisconsin 53201 Attn:Tender Offer Administrator For additional information: Phone:(877) 491-4991 Fax:(816) 860-3140 Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. Ladies and Gentlemen: The undersigned wishes to withdraw the tender of its units of limited liability company interests ("Units") in Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. (the "Fund"), or the tender of a portion of such Units, for purchase by the Fund that previously was submitted by the undersigned in a Letter of Transmittal dated . This tender was in the amount of: oAll Units. oPortion of Units expressed as a specific dollar value. $ oPortion of Units. Number of Units: The undersigned recognizes that upon the submission on a timely basis of this Notice of Withdrawal of Tender, properly executed, the Units of the Fund (or portion of the Units) previously tendered will not be purchased by the Fund upon expiration of the tender offer described above. 2 Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. Signature(s). For Individual Investors and Joint Tenants: For Other Investors: Signature (Signature of Owner(s) Exactly as Appeared on Investor Certification) Print Name of Investor Print Name of Investor Signature (Signature of Owner(s) Exactly as Appeared on Investor Certification) Joint Tenant Signature if necessary (Signature of Owner(s) Exactly as Appeared on Investor Certification) Print Name of Signatory and Title Print Name of Joint Tenant Co-signatory if necessary (Signature of Owner(s) Exactly as Appeared on Investor Certification) Print Name and Title of Co-signatory Date: EXHIBIT E Forms of Letters from the Fund to Members in Connection with the Fund's Acceptance of Tenders of Units. THIS LETTER IS BEING SENT TO YOU IF YOU TENDERED ALL OF YOUR UNITS OF THE FUND. Dear Member: Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. (the "Fund") has received and accepted for purchase your tender of units of limited liability company interests ("Units") in the Fund. Because you have tendered and the Fund has purchased your entire investment, you have been paid a note ("Note").The Note entitles you to receive 95% of the purchase price based on the unaudited net asset value of the Fund as of September 30, 2012 (the "Valuation Date"), or the applicable date if the offer is extended, in accordance with the terms of the tender offer.A cash payment in this amount will be wire transferred to the account designated by you in your Letter of Transmittal dated , approximately one month after the Valuation Date, unless the Valuation Date of the Units has changed or the Fund has requested a withdrawal of its capital from the portfolio funds in which it has invested. The terms of the Note provide that a contingent payment (the "Contingent Payment") representing the balance of the purchase price, if any, will be paid to you after the completion of the audit of the Fund's financial statements for the fiscal year ending March 31, 2013, and is subject to a fiscal year end audit adjustment.This amount will be paid promptly after the conclusion of the fiscal year end audit according to the terms of the tender offer.We expect the audit to be completed by the end of May 2013. Should you have any questions, please feel free to contact UMB Fund Services, Inc. at (877) 491-4991. Sincerely, Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. Enclosure Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. THIS LETTER IS BEING SENT TO YOU IF YOU TENDERED A PORTION OF YOUR UNITS OF THE FUND. Dear Member: Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. (the "Fund") has received and accepted for purchase your tender of a portion of your units of limited liability company interests ("Units") in the Fund. Because you have tendered and the Fund has purchased a portion of your investment, you have been paid a note ("Note").The Note entitles you to receive payment of 100% of the purchase price based on the unaudited net asset value of the Fund as of September 30, 2012 (the "Valuation Date"), in accordance with the terms of the tender offer.A cash payment in this amount will be wire transferred to the account designated by you in your Letter of Transmittal dated , approximately one month after the Valuation Date, unless the Valuation Date of the Units has changed, or the Fund has requested a withdrawal of its capital from the portfolio funds in which it has invested, in accordance with the terms of the tender offer You remain a member of the Fund with respect to the portion of your Units of the Fund that you did not tender. Should you have any questions, please feel free to contact UMB Fund Services, Inc. at (877) 491-4991. Sincerely, Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C. Enclosure 2
